Citation Nr: 9911536	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-44 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to a compensable disability evaluation for 
sinusitis.

3.  Entitlement to an increased disability evaluation for 
bronchitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1967.

This appeal stems from a March 1996 rating decision of the RO 
that denied entitlement to service connection for a cardiac 
disability as secondary to the veteran's service-connected 
bronchitis.  In that decision the RO raised the disability 
evaluation for bronchitis to 10 percent, but denied a 
compensable evaluation for the veteran's service-connected 
sinusitis.

In February 1997 the Board of Veterans' Appeals (Board) 
remanded this case for additional development, which included 
specific requests for additional medical information.  A 
March 1997 RO letter to the veteran shows that the RO 
complied with the requests for obtaining additional private 
medical records; other documentation in the claims file from 
1997 shows that the RO attempted to obtain certain VA records 
that the veteran had identified as being relevant.  Some 
private medical records were obtained via the remand, 
although none of the requested VA records from the early 
1970s were available.  There is no evidence that there are 
any such records that could now be obtained, and the Board 
finds that the duty to assist has been met with respect to 
all the requested records.  38 U.S.C.A. §§ 5103, 5107 (West 
1991).

The veteran, through his attorney, has alleged that VA 
examinations have been inadequate and that the veteran is 
entitled to a new examination.  A May 1998 letter from the 
veteran's attorney shows that the veteran, on the advice of 
his attorney, was refusing to undergo an examination 
scheduled in June 1998 for sinusitis (although he submitted 
to a radiological evaluation at that time).  His attorney has 
asserted that an examination is required to be conducted by a 
medical expert other than a physician's assistant, who was 
scheduled to conduct the June 1998 examination.  As will be 
discussed below, no good cause has been offered for what 
amounts to a failure to report for the June 1998 examination 
and, therefore, the Board finds that no additional remand is 
required with respect to the claim involving sinusitis (or 
for a cardiac disability).  The assertion regarding the 
adequacy of an examination is considered to be a contention 
which may be relevant to a claim for benefits for an 
underlying medical condition, rather than as a claim for a 
separate benefit.  This assertion, therefore, is not listed 
as a separate issue but will be discussed in the context of 
the veteran's claims.

The previous remand, however, required an additional 
examination with respect to the veteran's service-connected 
bronchitis, and the veteran did report for an examination 
involving this condition.  Although pulmonary function 
testing was performed by the VA in August 1997 and February 
1998, neither examination appears to be adequate for rating 
purposes with respect to the new criteria, as requested in 
the prior remand.  For this reason a new examination is 
appropriate for this condition.  Since the veteran has not 
refused to undergo an additional respiratory examination 
pertaining to his bronchitis per se, the issue involving 
bronchitis is REMANDED below.

The Board notes that in a July 1998 rating decision the RO 
raised the disability evaluation assigned to the veteran's 
bronchitis to 30 percent.

The veteran's attorney has also requested an advisory medical 
opinion in this case.  Based upon the attorney's July 1998 
letters, the request appears to concern all issues on appeal.  
As 38 C.F.R. § 3.328 (1998) states, however, a 
"determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue", and, 
as the requirement of reasons and bases is statutorily 
mandated under the provisions of 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998) to be present in every final Board 
decision, this is not a claim for separate benefits and has 
not been listed as a separate issue.

In July 1998, the RO received a request for a local hearing 
along with a "motion" from the veteran's attorney to 
subpoena for appearance at the hearing the VA official who 
signed a July 1998 rating decision pertaining to the claims 
on appeal.  It was requested that the hearing be scheduled 
"once the subpoena has been issued."  The RO supplemented 
the claims file with an earlier letter already sent to this 
attorney--who, based upon the text of the letter, has moved 
to subpoena VA official(s) in the past--that such motions 
would generally not be honored absent evidence of extremely 
unusual circumstances.  Based upon review of the claims file, 
the RO hearing, although scheduled, apparently was not held.  
Since the veteran's attorney essentially requested an RO 
hearing that was contingent upon the subpoena being issued, 
and no such subpoena was in fact issued, the Board finds that 
there is no pending request for a hearing.  That is, since a 
subpoena was denied, the basis for the hearing request no 
longer exists.  Although such requests for a subpoena from 
the Board may be filed with an RO pursuant to 38 C.F.R. 
§ 20.711 (1998), cited by the attorney, the motion was 
clearly entered with respect to an RO hearing, not a Board 
hearing.  The veteran had specifically declined to have a 
hearing before the Board on the October 1996 VA Form 9, and 
nothing in the claims file indicates that a Board hearing is 
sought.  Therefore, the Board finds that there is no pending 
motion before it for a subpoena to be issued, pursuant to 
38 C.F.R. § 20.711, and thus no action need be taken at the 
appellate level with respect to the July 1998 motion.  See 
38 C.F.R. § 20.711(a), (c).

Finally, in a July 1998 letter, the veteran's attorney raised 
a claim of entitlement to service connection for a 
neuropsychiatric disability.  This issue is not in appellate 
status and is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether a cardiovascular disability was incurred 
in, or aggravated by, service, or is secondary to or 
aggravated by any service-connected disability.

3.  The veteran's service-connected sinusitis currently shows 
no objective manifestations.
4.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a cardiac disability, to include 
cardiovascular disease status post coronary artery bypass 
graft and residuals of a myocardial infarction, has not been 
presented.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  The schedular criteria for a compensable disability 
evaluation for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.655; Part 4, Diagnostic Code 6512; 19.5.

3.  An independent medical opinion regarding the claims 
adjudicated herein, is not warranted.  38 U.S.C.A. §§ 5109, 
7109; 38 C.F.R. §§ 3.328, 20.901.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, a claims which are plausible.  If he has not done so 
in any instance, his appeal must fail as to that issue.  In 
such a case, there is no duty to assist him further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, we find that the veteran's service-connection claim 
for a cardiac disability, is not well grounded.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  His claim for a 
compensable rating for his service-connected sinusitis, 
however, is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).


I.  Background

Service medical records show that there was a history of 
allergic rhinitis noted in October 1966.  In November 1966 
the veteran had tachycardia (rapid heartbeat), but no 
murmurs.  He was hospitalized at that time with bronchitis.  
Final diagnoses from that hospitalization did not include a 
cardiovascular disability.

The veteran was hospitalized by the VA from October to 
November 1967.  A complete physical examination was 
performed; diagnoses included chronic paranasal sinusitis 
secondary to chronic bronchitis.

The veteran was hospitalized from May to June 1991 at Good 
Samaritan Hospital in Kearney, Nebraska for abdominal pain 
and chest pain.  After extensive work-up the heart was found 
to be normal; an electrocardiogram showed sinus bradycardia 
(slow heartbeat), borderline normal.  The final diagnoses 
were non-cardiac in nature.

The veteran underwent periods of hospitalization and 
outpatient treatments from August to September 1995 at Good 
Samaritan Hospital.  On August 17 he was admitted for chest 
pain; he had a borderline treadmill test.  On examination 
systolic blood pressure was 140 to 150, he had a smoking 
history of one pack per day, and had elevated cholesterol at 
275.  Some low-grade sinus problems and a suggestion of 
chronic obstructive pulmonary disease were also noted.  A 
myocardial infarction or other ischemic process was to be 
ruled out, and he had moderate cardiac risk factors.  On 
August 24 he underwent a left heart catheterization and 
coronary angiography.  Two vessel coronary artery disease and 
"wildly" impaired left ventricular function were revealed.  
A chest x-ray revealed mild cardiomegaly.  He was also 
diagnosed with post-infarction angina; findings were 
suggestive of ischemia.  On an admission later that month he 
underwent a coronary bypass with mammary graft.

The veteran was provided a cardiovascular examination by the 
VA in February 1996.  He complained that he would become 
short of breath if he walked three blocks.  He reported that 
he was constantly tired.  Pertinent objective finds were 
essentially negative although the veteran's electrocardiogram 
showed normal sinus rhythm with evidence of septal and 
inferior infarct.  He was diagnosed with coronary artery 
disease, having had a myocardial infarction in August 1995, 
and status post coronary artery bypass graft.  The examiner 
noted the veteran's opinion that there was some relationship 
between the respiratory disability and the myocardial 
infarction because when the heart attack developed, the 
veteran felt short of breath.  The examiner's impression, 
however, was that this was a fairly common finding with acute 
heart attack and did not explain why the veteran had a heart 
attack.  There would have been other risk factors, such as 
the fact the veteran is male, has a smoking history, stress 
and other conditions which would have more likely predisposed 
him to a heart attack than his history of bronchitis.

The veteran was provided a VA respiratory examination in 
February 1996 with respect to the service-connected 
sinusitis.  Objective clinical findings were entirely normal, 
and x-rays were reportedly normal as well.  Only a history of 
sinusitis was diagnosed.

The RO received no direct response to its March 1997 letter 
that asked the identity of the physician who reportedly had 
related the veteran's heart condition to the service-
connected respiratory condition.  None of the additional 
private medical records that were obtained contain such an 
opinion.

An August 1997 VA radiological report states that the 
paranasal sinus cavity demonstrated no abnormality.

A September 1997 report by the veteran's private physician, 
John H. Rudersdorf, M.D., contains the results of some 
respiratory testing.  Exacerbation of the previous coronary 
artery bypass surgery was to be ruled out as causing some of 
his shortness of breath.

The veteran was examined by the VA in February 1998, at which 
time he complained that he had had increased shortness of 
breath since the 1995 cardiac surgery.  He reported having 
headaches.  Objective findings generally pertained to the 
veteran's pulmonary complaints.

A VA radiological report from June 1998 states that there was 
no evidence of acute or chronic sinusitis.  As noted, the 
record reflects that the veteran refused to undergo further 
examination of his sinuses.


II.  Cardiac disability

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  Special 
presumptive provisions provide that if cardiovascular-renal 
disease, myocarditis or endocarditis become manifest to a 
degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  As with direct service 
connection, a claim of secondary service connection is 
required to meet the criteria of a well-grounded claim.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995)

The evidence does not show, nor does the veteran contend, 
that he had a cardiac disability in service, or one of the 
presumptive cardiac disabilities shown to a degree of 10 
percent within one year of service.  Therefore, this claim is 
implausible on both direct and presumptive bases.

Moreover, the veteran has submitted no evidence that links 
his current cardiac problems with his service-connected 
disabilities.  Although he contends that he has had increased 
shortness of breath since his cardiac surgery in 1995, this 
is irrelevant to the service-connection claim.  He is already 
service connected for bronchitis, and any increase in 
symptomatology of that respiratory disability would be 
separately compensated.  To the extent that he contends the 
cardiac disability was caused by any service-connected 
disability, he is a layperson and is not qualified to render 
such a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  
The assertion that a physician has informed him of such a 
link is not probative evidence and cannot serve to well 
ground this claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  As already noted, the VA has fulfilled its duty in 
the earlier remand in attempting to obtain this purported 
opinion.  See 38 U.S.C.A. § 5103.

The Board notes that the RO, in its July 1998 rating 
decision, essentially complied with the Board's February 1997 
remand regarding consideration of Allen v. Brown, 7 Vet. App. 
439 (1995).  That is, since no medical evidence demonstrates 
any link whatsoever between the relatively recent cardiac 
problems and the service-connected respiratory disabilities, 
the claim is implausible regardless of the theory of 
recovery.  The February 1996 VA examination report, in fact, 
provides an opposite conclusion: i.e. that there is no link 
(aggravation or causal) between the service-connected 
bronchitis and the recent cardiac disabilities.  Given the 
lack of evidence to support such a theory, neither Allen nor 
38 C.F.R. § 3.310 can permit the veteran to prevail on this 
service-connection claim.  Reiber, supra.

Many of the cases the veteran's attorney has cited in support 
of this service-connection claim are either single-judge 
nonprecedential decisions, irrelevant, relate to well-
grounded service connection claims or relate to claims for 
increased ratings.  See e.g. Chappell v. Brown, 4 Vet. App. 
384 (1993) (an order vacating and remanding an increased 
rating decision); Oredson v. Brown, 4 Vet. App. 450 (1993) (a 
single-judge summary disposition).  Citing McNeely v. 
Principi, 3 Vet. App. 357 (1992), the veteran's 
representative asserts that the veteran should have another 
examination for an opinion addressing whether there is a link 
between the veteran's cardiac and respiratory conditions.  
The Board first notes that McNeely involved a well-grounded 
claim (the duty to assist is not for application until after 
the veteran has submitted a well-grounded claim); second, it 
applies to the Board's duty to provide adequate reasons and 
bases, not to the physician providing an opinion and finally, 
that decision was a single-judge summary disposition and is 
of no precedential value.  See Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992).  While the attorney argues that McNeal 
v. Brown, No. 91-1775 (U.S. Vet. App. Oct. 8, 1993) mandates 
that the etiology of the claimed condition must be provided 
by the physician in the compensation examination, this was an 
unpublished, memorandum opinion and is of no precedential 
value.

The veteran's attorney has requested that an independent 
medical opinion be obtained to determine the linkage between 
the veteran's current cardiac conditions and the service-
connected bronchitis, but such a request by itself is not a 
sufficient reasons for the Board to secure such an opinion.  
Independent medical opinions are requested by the Board in 
those cases which are warranted by reason of the medical 
complexity or controversy involved.  See 38 U.S.C.A. § 7109.  
As this claim is not well grounded, it is not of such medical 
complexity or controversy as to warrant the opinion of an 
independent expert.  Moreover, because the claim is not well 
grounded, the duty to assist has not been triggered.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps v. 
Brown, 9 Vet. App. 341 (1996).

Thus, this claim may not be considered well grounded and 
must, accordingly, be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Reiber; Allen.  The Board 
views its discussion in this case as sufficient to inform the 
veteran of the elements necessary to complete his application 
for his claim of service connection.  See Robinette.  Since 
the service-connection issue in this case is not well 
grounded, the benefit-of-the-doubt rule does not apply.  
Holmes v. Brown, 10 Vet. App. 38 (1997).
III.  Sinusitis

Generally, regarding a claim for an increased rating, when 
entitlement to a benefit cannot be established without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, the 
claim will be denied.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.

As noted, the veteran, on advice from his attorney, refused 
to undergo an examination for sinusitis for June 1998, except 
for an x-ray examination.  The attorney, in that May 1998 
letter, objected that the VA physician's assistant who was 
slated to conduct the examination was not authorized, in 
fact, to conduct such examinations.  The attorney cited VHA 
[Veterans Health Administration] Directive 10-95-020 and he 
appears to assert that this directive was not followed in 
verifying whether this physician's assistant was permitted to 
perform examinations.

First, the veteran's attorney has provided no evidence 
whatsoever that the physician's assistant scheduled to 
perform the examination was not qualified at the time in 
question to do so.  Compare Goss v. Brown, 9 Vet. App. 109 
(1996).  Second, the cited directive merely covers procedural 
guidelines for Veterans Health Administration utilization of 
physician's assistants and conveys no substantive benefit to 
any would-be claimants.  Therefore, even if that directive 
had not been followed, no substantive right of the veteran's 
would have been impaired.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 107 (1990);  Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 97 (1993); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  In fact, the directive 
tends to indicate that physician's assistants may actually 
provide such examinations, and no evidence has been submitted 
that the directive was somehow violated.  Third, the Board is 
not bound by such a directive (particularly given that this 
is merely a procedural concern).  38 C.F.R. § 19.5.  Fourth, 
the attorney has cited no authority which would require the 
VA to verify to his satisfaction that an individual who would 
appear to be a medical expert is, in fact, so qualified.  For 
the foregoing reasons, the Board finds that there was no good 
cause for refusing to appear at the June 1998 VA examination 
for sinusitis and that the claim for a compensable rating.  
38 C.F.R. § 3.655.  Although such claims are generally denied 
under these circumstances, pursuant to 38 C.F.R. § 3.655(b), 
as discussed below, the Board notes that there is no evidence 
anyway to support the claim for a compensable rating.

Even though in a July 1998 letter the veteran's attorney 
requested another examination, he has flatly stated that such 
an examination performed by a physician's assistant is 
unacceptable.  The Board construes this request, therefore, 
as equivalent to a refusal to be examined by a physician's 
assistant, such as was already scheduled.  That is, if an 
examination is similarly scheduled, the attorney is 
essentially indicating that the veteran is refusing to 
appear.  The Board finds no merit in the attorney's 
contentions.  The Board finds no reason to request an 
additional examination by a medical specialist of the 
veteran's choosing, and we hold that the duty to assist was 
fulfilled by previous examinations and the opportunity 
provided for him to be examined in June 1998.  Therefore, 
there is no reason to remand this issue for further 
development.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's sinusitis is currently evaluated as 0-
percent disabling under the provisions of 38 C.F.R. § Part 4, 
Diagnostic Code 6512.  This evaluation contemplates sinusitis 
detected by x-ray only.  In order to be entitled to a 
compensable evaluation, the veteran must demonstrate one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  The Board notes that although the 
veteran's sinusitis may be secondary to his bronchitis, as 
indicated during the 1967 VA hospitalization, the two 
disabilities are rated separately.  Cf. 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Applying 
these laws and regulations to the particular facts of this 
case, it is apparent that an increased rating is not 
warranted.

The February 1996 VA examination was entirely negative for 
any findings of sinusitis--the disability was only noted by 
history.  There are no objective findings supporting the 10 
percent (compensable) rating.  The February 1998 report of 
headaches was never medically linked to sinusitis, which 
itself was not diagnosed at that time, and the veteran has 
failed to shown any of the other criteria necessary for the 
10-percent rating.  The June 1998 radiological evidence was 
negative for acute or chronic sinusitis, and none of the 
remaining recent radiological evidence even shows the 
condition at all.  The Board finds--aside from the veteran's 
refusal to cooperate further--that this evidence is adequate 
for rating purposes.  Since he does not even show any 
evidence of the disability, he cannot be awarded a 
compensable rating.  Further, without any evidence of 
sinusitis, this disability can hardly be considered to be of 
medical complexity in need of clarification via an 
independent medical opinion.  Another examination at this 
time would thus be pointless, even if the veteran agreed to 
cooperate.  Should the veteran's sinusitis increase in 
severity by becoming symptomatic, it would then be 
appropriate for him to apply again for an increased rating.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected sinusitis has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The criteria for an evaluation 
greater than that assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.  With respect to this 
determination, the evidence is not so evenly balanced so as 
to raise doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to a compensable disability evaluation for 
sinusitis is denied.


REMAND

The VA respiratory examinations which followed the Board's 
February 1997 remand are inadequate for rating purposes under 
the new criteria pertaining to respiratory disabilities.  The 
veteran is currently service connected for chronic 
bronchitis, rated as 30 percent disabling under Diagnostic 
Code 6600.  The criteria of the next highest rating--in that 
diagnostic code as well as any other possibly applicable 
diagnostic code--must be contemplated to determine whether he 
is entitled to a rating higher than 30 percent.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Specifically, one of the 
criteria sufficient by itself for the next highest rating of 
60 percent in Diagnostic Code 6600 is whether there is 
maximum oxygen consumption of 15 to 20 ml/kg/min with 
cardiorespiratory limit.  The VA examinations following the 
Board's previous remand do not contain evidence that 
addresses this criterion, and therefore a new examination is 
necessary.  38 C.F.R. § 4.2 (if an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Fenderson v. West, No. 96-947 (U. S. Vet. App. 
Jan. 20, 1999); see also Stegall v. West, 11 Vet. App. 268 
(1998).  Further, it does not appear that the claims file was 
reviewed on the most recent VA examination for the pertinent 
history, and therefore a new examination is appropriate.  Id.  
Although the veteran refused to undergo a scheduled VA 
examination for the service-connected sinusitis, the veteran 
has apparently not as yet refused to undergo examinations for 
his bronchitis.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment by any VA 
and non-VA health care providers who have 
treated him for his service-connected 
bronchitis since February 1998.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.  Any 
available records pertaining to Social 
Security Administration benefits should 
also be obtained.

2.  The veteran should be provided with a 
VA respiratory examination to determine 
the nature and extent of his service-
connected chronic bronchitis which--to 
the extent possible--should be 
distinguished from any other nonservice-
connected respiratory disabilities.  The 
claims file should be reviewed in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  The recently 
amended criteria pertaining to 
respiratory conditions should be utilized 
in determining the appropriate testing 
during this examination.  In particular, 
the veteran's oxygen consumption should 
be determined to the extent possible.  If 
any testing is medically inadvisable, the 
examiner should proffer an opinion 
whether it is at least as likely as not 
that the veteran's oxygen consumption is 
between 15 to 20 ml/kg/min with 
cardiorespiratory limit, or some other 
amount (which should be specified to the 
extent possible).  Reasons and bases for 
all conclusions should be provided.  The 
examiner should comment upon the impact 
of the service-connected bronchitis upon 
the veteran's ability to obtain or retain 
employment.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

3.  The RO should then readjudicate the 
veteran's claim of an increased rating 
for his service-connected bronchitis.  If 
the appeal is not resolved to his 
satisfaction, both he and his attorney 
should be provided a supplemental 
statement of the case and an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


